    Case 2:16-cv-02525-MMD-NJK Document 401-1 Filed 03/19/21 Page 1 of 1




                                  INDEX OF EXHIBITS


Exhibit A:   Email from Avi Silberberg, Esq. to Amarin’s CEO, John Thero, requesting that

             Amarin seek Rule 60 relief, dated November 9, 2020 (Sender and Reciept’s email

             addresses have been redacted)



Exhibit B:   Yahoo Finance screenshot showing the collapse of Amarin’s stock price in the

             immediate aftermath of the Judgment, dated March 31, 2020



Exhibit C:   True Excerpts from the Amicus Brief filed by the Aimed Alliance in support of

             Amarin’s Petition for Certiorari to the United States Supreme Court, dated March 4,

             2021
